United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2532
                                   ___________

Bruce Kilgore,                          *
                                        *
             Appellant,                 *
                                        * On Appeal from the United
      v.                                * States District Court for
                                        * the Eastern District of
                                        * Missouri.
Michael Bowersox,                       *
                                        * [To be published]
             Appellee.                  *
                                   ___________

                             Submitted: June 11, 1999
                                 Filed: June 15, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and HANSEN, Circuit
      Judges.
                             ___________

PER CURIAM.

      The motion for stay of execution is denied. The application for a certificate of
appealability is denied.

      It is so ordered.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           2–